IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


OMAR REEVE,                                : No. 97 EM 2016
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

       AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process and the Petition for Review in the Nature of a Complaint in Mandamus

are DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that

hybrid representation is not permitted). The Prothonotary is DIRECTED to forward the

filings to counsel of record.